Per Curiam.

Defendant, a 17-year-old boy, who had never had any difficulty with the police, was arrested at his home at 4 o’clock in the morning for an alleged $12 theft, and removed to the home of the Justice of the Peace, where an alleged confession was elicited from him immediately prior to his arraign*77ment, which confession was sworn to before the Justice. A guilty plea was then taken from him, and he was sentenced forthwith to the penitentiary. This was so gross a violation of his fundamental rights as to require a reversal. Furthermore, the County Court should not have taken the supplemental return after argument of the appeal without notice to appellant’s counsel.
The judgment appealed from should be reversed, the judgment of conviction set aside, and the case remanded to the court of original jurisdiction for arraignment and further proceedings.
Chief Judge Desmond and Judges Dye, Fuld, Fboessel, Van Voobhis, Burke and Fosteb concur.
Judgment reversed and matter remitted for further proceedings in accordance with the opinion herein.